

116 HR 8569 IH: Disaster Learning and Life Saving Act of 2020
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8569IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Porter (for herself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a National Disaster Safety Board.1.Short titleThis Act may be cited as the Disaster Learning and Life Saving Act of 2020.2.DefinitionsIn this Act:(1)Act of violenceThe term act of violence means any terrorism-related or other willful act of human violence that causes loss of human life, or human or economic injury, including an explosion, arson, mass shooting, or attack by a hostile force, as determined by the Board. (2)BoardThe term Board means the National Disaster Safety Board established under section 3.(3)ChairpersonThe term Chairperson means the Chairperson of the Board appointed under section 3.(4)Economic injuryThe term economic injury has the meaning given the term substantial economic injury in section 7(b) of the Small Business Act (15 U.S.C. 636(b)).(5)IncidentThe term incident means a natural hazard, public health incident, or other circumstance that the Board decides to review.(6)Institution of higher education and research institutionThe term institution of higher education and research institution means—(A)an institution of higher education (as defined in section 101 of the Higher Education Act (20 U.S.C. 1001)); (B)a National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); (C)a laboratory described in section 308(c)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(c)(2));(D)the National Domestic Preparedness Consortium established under section 1204 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1102) and the members of such Consortium; and (E) a research institution associated with an institution of higher education. (7)Natural hazardThe term natural hazard means any naturally occurring hurricane, tornado, storm, heat wave, flood, high water, wind-driven water, wind storm, wildfire, wildland urban interface fire, urban conflagration fire, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, dust storm, drought, or combination thereof, that causes or threatens to cause loss of human life, or human or economic injury, as determined by the Board.(8)Public health incidentThe term public health incident means any infectious disease outbreak or the public health and safety consequences of chemical, radiological, and biological events, as determined by the Board.(9)StateThe term State has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).(10)Technological disasterThe term technological disaster means an incident that—(A)is caused by human error or malfunction in technology, including a dam or structural failure, a fire (other than a naturally occurring wildfire, wildland urban interface fire, urban conflagration fire, or arson), a hazardous material incident, a nuclear accident, and a power and telecommunications failure; and(B)causes loss of human life, or human or economic injury, as determined by the Board. (11)TerrorismThe term terrorism has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (12)Tribal governmentThe term Tribal government means the governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130 et seq.).3.Establishment and purpose(a)OrganizationThere is established in the executive branch a National Disaster Safety Board, which shall be an independent establishment, as defined in section 104 of title 5, United States Code.(b)PurposeThe purposes of the Board are—(1)to reduce loss of life, injury, and economic injury caused by future incidents by learning from natural hazards and public health incidents, including the impacts and underlying factors of such incidents, in a standardized way;(2)to maintain a focus that is future-looking and national in scope, by applying what the Board learns through the trends that emerge from the incidents the Board reviews nationally to prevent loss of life, or human or economic injury, not only in the affected jurisdiction, but nationally, as the Board determines relevant;(3)in carrying out reviews, analyses, and recommendations, is not to be accusatory in nature and the Board shall not seek to find blame in any individual or organization, or second-guess any relevant authorities; (4)to address systemic causes behind the loss of life and human or economic injury in incidents, including by recommending the augmentation of resources available to entities responsible for managing incident consequences; and(5)while preventing economic injury as part of the mission of the Board, when relevant, to prioritize efforts that focus on lifesaving and injury prevention, especially in disproportionately impacted communities, as its work determines them to be. 4.General authority(a)Authority To review(1)In generalSubject to subsection (b), the Board shall review and establish the facts, circumstances, and cause or probable cause of the loss of life, human injury, and economic injury due to a natural hazard or public health incident with 10 or more fatalities or that meets the requirements described in paragraph (5) or (6) of subsection (b) that occurs after the date of enactment of this Act.(2)Due to a natural hazard or public health incident definedFor purposes of paragraph (1), the term due to a natural hazard or public health incident means a fatality that, if not for the natural hazard or public health incident, as the case may be, would not have occurred within the time frame of the incident, as defined by standards developed by the Board.(b)Determination of whether incident warrants Board reviewIn carrying out subsection (a), the Board—(1)may begin the review of an incident, including by monitoring the natural hazard or public health incident and collecting facts, before the total number of fatalities is known if the Board determines that the natural hazard or public health incident has the potential to cause 10 or more fatalities at its onset, in accordance with the policies and procedures established by the Board;(2)may, by a two-thirds vote, decide that an incident that caused 10 or more fatalities does not require a review and shall issue a public statement explaining the determination;(3)may, by a majority vote, decide to review any natural hazard or public health incident that occurs after the date of enactment of this Act upon request from a representative of an affected State, Tribal government, or unit of local government, regardless of the number of fatalities; (4)may, by a majority vote, decide to review any natural hazard or public health incident that occurs after the date of enactment of this Act upon recommendation by the Office for the Protection of Disproportionately Impacted Communities of the Board, which the Office may make because of the incident’s impacts on populations that are socially, medically, or economically vulnerable, as decided by the Office; and(5)may, by a majority vote, decide to review a natural hazard or public health incident that occurs after the date of enactment of this Act if—(A)the Board determines that information may be gained by the review that will be useful in reducing systemic causes behind the loss of life and human or economic injury; and(B)the incident—(i)did not result in 10 or more fatalities; and(ii)(I)could have resulted in a large number of fatalities if not for swift intervention or a shift in the course of events; or(II)resulted in, as determined by the Board—(aa)a significant amount of economic or infrastructure damage; (bb)significant human displacement; or(cc)a significant number of severe non-fatal injuries or cases of severe illness; and(6)shall, by majority vote, determine whether each incident for which the President issues a major disaster declaration under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) meets the criteria for review under paragraph (5). (c)Nature of review(1)In generalIn carrying out a review under this Act, the Board shall—(A)conduct the review to determine the facts, conditions, and circumstances relating to the loss of life, human injury, and economic injury due to an incident; (B)following an initial assessment of an incident by the Board, notify any individual or organization that the Board anticipates will be affected by the review as to the extent of the expected review response of the Board; (C)use the results of the review under subparagraph (A) to—(i)determine how and why people die and are injured during an incident; and(ii)issue recommendations to prevent or mitigate the loss of life, human injury, or economic injury due to similar incidents; and(D)report on the facts and circumstances of the incident review, including the pre-incident resilience or vulnerabilities of the incident area or population.(2)Generalized nature of reviewsA review of loss of life and injury conducted by the Board shall—(A)be generalized; (B)focus on trends across an incident; and (C)not aim to determine the exact individual cause of death or injury of any affected people. (3)Fact-finding proceedingAny review of an incident by the Board under this Act shall be a fact-finding proceeding with no adverse parties.(4)Limitation of applicability of other Acts(A)Administrative Procedure ActAny review proceedings of the Board under this Act shall not be—(i)subject to the Administrative Procedure Act (5 U.S.C. 551 et seq.); or (ii)conducted for the purpose of determining the rights, liabilities, or blame of any person, as the review is not an adjudicatory proceeding. (B)Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to the review proceedings of the Board under this Act. (C)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. (5)Initiating reviewsThe Board shall initiate a review of an incident by monitoring the situation and assessing available facts to determine the appropriate review response, without interfering in any ongoing lifesaving and life sustaining efforts underway by other entities.(6)Alignment and coordinationIn carrying out this Act, the Board shall coordinate with Federal, State, local, and Tribal entities to—(A)establish or adopt standard methods of measuring the impacts of natural hazards and accessing response capacity and capabilities to maintain consistency and allow for the analysis of trends over time;(B)ensure that the standard data sets and formats necessary for reviews developed under subparagraph (A) are propagated among Federal, State, local, and tribal entities that may be involved in response operations;(C)leverage, to the extent practicable, data collected using standard data sets and formats established under subparagraph (B) by Federal entities involved in response operations to avoid any duplication of data collection; and(D)during incident response operations, coordinate with partners active in the operation to collect data remotely or take other actions that the Board finds necessary to align and coordinate the requirements of the review with ongoing operations, including through the requirements of paragraph (7). (7)Incident commandThe Board shall—(A)recognize the role of incident command systems to address incidents;(B)participate in the incident command system to identify and coordinate review needs related to the preservation and collection of information and evidence; and(C)shall collect information and evidence from the incident command in a timely and reasonable manner so as not to interfere with the operations of the incident command. (8)Parties to the review(A)ParticipantsSubject to subparagraph (B), the Board may invite 1 or more entities to serve as a party in a review on a voluntary basis, and any party participant shall be required to follow all directions and instructions from the Board.(B)Eligible entityIn designating an entity to serve as a party under subparagraph (A), the Board may designate only a Federal, State, or local government agency or private organization whose employees, functions, activities, or products were involved in the incident, including responsible parties, and that can provide suitable qualified technical personnel to actively assist in the review.(C)Representatives of eligible entitiesTo the extent practicable, a representative proposed by an entity designated as a party under subparagraph (A) to participate in the review may not be an individual who had direct involvement in the incident under review. (D)Revocation of party statusA designation as a party under subparagraph (A) may be revoked or suspended by the Board if the party fails to comply with assigned duties and instructions, withholds information, or otherwise acts in a manner prejudicial or disruptive to a review.(E)Rule of constructionNothing in this paragraph shall be construed to establish a right for any entity to participate in a Board review as a party. (F)Internal review by a partyTo assure coordination of concurrent efforts, a party to a review that conducts or authorizes an internal review of the processes and procedures of the party as a result of an incident that the Board is reviewing shall—(i)inform the Board of the nature of the review; and(ii)provide to the Board findings from the review.(9)Review proceduresIn addition to any procedures required under this Act, the Board shall determine and publish detailed review procedures as the Board determines necessary.(10)ProductsThe Board may use any medium that will effectively convey the findings and recommendations of the Board to the targeted audience of such findings or recommendations.(d)Review by affected authorities(1)In generalWhen the Board has completed the findings and recommendations or other products as a result of a review under this Act, the Board shall provide all affected States, Tribal Governments, and units of local government, or their designees, an opportunity to review and comment not later than 30 days before the publication of the findings or recommendations. (2)RequirementThe Board shall make every reasonable effort, within its discretion, to respond to requests for additional information and context that an affected jurisdiction may make and to edit their findings and recommendations with any useful additional information or context provided by any affected jurisdiction in its comments without affecting the integrity or independence of the review and its findings and recommendations, as the Board shall determine. (e)Disproportionately impacted communities(1)In generalIn carrying out a review of an incident under this section, including in determining whether to launch a review, the Board shall ensure the potential development of findings that would benefit the prevention of loss of life and human or economic injury to populations that are socially, medically, or economically vulnerable, as decided by the Board.(2)Data requirementTo forward the analysis and identification of trends of fatalities and injuries as a result of incidents, the Board shall publish information regarding the number of fatalities and injuries, and the facts and circumstances surrounding them, disaggregated by race, color or ethnicity, religion, nationality, sex, age, disability, English proficiency, occupation, or economic status, and other demographic characteristics that the Board may determine appropriate. (f)Coordination with other reviews and investigations(1)In generalSubject to the requirements of this section, a review of a natural hazard incident by the Board under subsection (a)(1) shall have priority over any investigation by another department, agency, or instrumentality of the Federal Government or a State, Tribal, or local government.(2)Participation by other agenciesThe Board shall provide for appropriate participation by other departments, agencies, or instrumentalities in a review conducted by the Board, except that another department, agency, or instrumentality may not influence the final findings of the Board.(3)CoordinationThe Board shall coordinate with all other Federal, State, Tribal, or local legally mandated investigations or reviews and may share information with those entities, according to policies and procedures that the Board will provide, to ensure that appropriate findings and recommendations to reduce loss of life, injury, and economic injury caused by future incidents are produced as efficiently as possible.(4)Memoranda of understandingNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Chairman of the Board shall enter into memoranda of understanding with the Director of the National Institute of Standards and Technology, the Administrator of the Federal Emergency Management Agency, the Chairman of the Chemical Safety Board, and the Chairman of the National Transportation Safety Board, respectively, and may enter into additional memoranda of understanding with any other Federal entity that requests such due to the relationship that the requirements of the Federal entity may have with the requirements with the Board, in order to—(A)determine the appropriate roles and responsibilities of the Board with respect to the other agency or board;(B)avoid any duplication of effort; and(C)ensure that appropriate findings and recommendations to reduce loss of life, injury, and economic injury caused by future incidents are provided. (g)Participation in support of another agency(1)In general(A)Investigation of acts of violenceThe Board may participate in an investigation of an act of violence in support of another Federal department or agency, or other Federal investigative body with statutory authority to lead such an investigation, if the head of the lead investigative agency determines that the participation of the Board would be beneficial to reduce the likelihood of the loss of life and human or economic injury, for future similar incidents.(B)Investigation of technological incidents(i)In generalThe Board may participate in an investigation of a technological incident—(I)in support of another Federal department or agency, or other Federal investigative body with statutory authority to lead such an investigation, if the head of the lead investigative agency determines that the participation of the Board would be beneficial to reduce the likelihood of the loss of life and human or economic injury, for future similar incidents; or(II)in the case of no statutory authority for another Federal department or agency, or other Federal investigative body, to lead such an investigation, as the lead investigative entity. (ii)Memoranda of understandingNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Chairman of the Board shall enter into memoranda of understanding with the heads of appropriate Federal agencies in order to—(I)determine the appropriate roles and responsibilities of the Board in investigating technological incidents with respect to the other agency;(II)avoid any duplication of effort; and(III)ensure that appropriate findings and recommendations to reduce loss of life, injury, and economic injury caused by future incidents are provided. (2)FindingsIf the Board participates in an act of violence or technological incident investigation under subparagraph (A), the Board may issue independent findings and recommendations notwithstanding the outcome of any investigation conducted by another Federal agency or other Federal investigative body.(3)Criminal circumstancesIf the Attorney General, in consultation with the Chairperson, determines and notifies the Board that circumstances reasonably indicate that the act of violence or technological incident described in subparagraph (A) may have been caused by an intentional criminal act, the Board shall relinquish investigative priority to the responsible Federal law enforcement entity.(4)Rule of constructionThis section shall not be construed to affect the authority of another department, agency, or instrumentality of the Federal Government to investigate an incident under applicable law or to obtain information directly from the parties involved in, and witnesses to, the incident. The Board and other departments, agencies, and instrumentalities shall ensure that appropriate information developed about the incident is exchanged in a timely manner.(h)Technical assistanceThe Board may make the following types of technical assistance available to Federal, State, Tribal, and local government agencies and to private entities as designated by a Federal, State, Tribal, or local government agency:(1)Independent reviewThe Board shall disseminate best practices for the development of internal review organizations within State, Tribal, and local governments.(2)Implementation of recommendationsThe Board—(A)may provide technical assistance to any entity identified as responsible for implementing a recommendation under section 5(a)(1) to assist the entity in implementing the recommendation; and(B)to the extent possible, shall provide the technical assistance described in subparagraph (A) in coordination with technical assistance offered by another Federal department or agency.(3)PrioritizationIn offering technical assistance under this subsection, the Board shall use a risk-based method of prioritization, as the Board determines appropriate.(i)Findings(1)In generalExcept as provided in paragraph (2), not later than 1 year after the date on which the Board initiates a review conducted under this section, the Board shall make the findings and relevant underlying data of the review available to the public.(2)Extension of deadlineThe Chairperson of the Board may extend the 1-year period described in paragraph (1) if the Chairperson, before the end of such 1-year period—(A)provides an explanation for the extension; and(B)makes available to the public all available interim findings and underlying data. 5.Recommendations and responses(a)In generalIf the Board issues a recommendation about an incident, the Board shall—(1) explain the relationship between any recommendation and the results of a fact-finding review;(2)identify each relevant entity responsible for making the change called for in the recommendation, including State, local, or private entities, as appropriate;(3)publish any responses to the recommendation publicly; and(4)assess whether the responses adequately lower the likelihood that a future similar incident will result in loss of life, or human or economic injury in the view of the Board.(b)Federal responses to recommendations(1)In generalAll Federal departments and agencies identified in a recommendation made by the Board shall reply to the recommendations not later than 90 days after the date on which the recommendation is published by the Board.(2)Response describedA response under paragraph (1) made by a Federal department or agency shall include—(A)whether the department or agency intends to adopt the recommendation in whole, in part, or not at all;(B)an explanation of the reasons for only adopting the recommendation in part or not at all; and(C)a proposed timetable for completing the action the Federal department or agency has agreed to.(3)Progress updatesA Federal department or agency that agrees to adopt a recommendation of the Board shall—(A)track the progress of the department or agency toward completion; and(B) provide an update to the Board, to be published publicly, periodically, and not less frequently than annually. (c)Public availability(1)In generalNot later than 1 year after the date on which a final determination is made on a recommendation under this section, the Board shall make a copy of the recommendation and response to the recommendation available to the public.(2)Extension of deadlineThe Chairperson of the Board may extend the 1-year period described in paragraph (1) if the Chairperson, before the end of such 1-year period—(A)provides an explanation for the extension; and(B)makes available to the public any available interim response to the recommendation and underlying data. (d)DisseminationThe Board shall propagate each recommendation issued under this section, including by—(1)incorporating the recommendation, and any related findings, into training material used by Federal, State, Tribal, and private training facilities specializing in building resilience to and responding to and recovering from natural hazards and public health incidents, as the Board deems appropriate;(2)coordinating with professional associations related to building resilience to and responding to and recovering from natural hazards and public health incidents;(3)collaborating with relevant Federal, State, and Tribal authorities and private organizations; and(4)coordinating with private and public institutions of higher education and research institutions. 6.Reports and studies(a)Studies and other reports(1)In generalThe Board shall periodically submit a report containing the information described in paragraph (2) to—(A)Congress;(B)any department, agency, or instrumentality of the Federal Government concerned with natural hazards and public health safety; (C)all State and Tribal governments; and(D)the general public. (2)Information describedThe information described in this paragraph is—(A)the results of special studies on how to reduce morbidity and mortality from incidents;(B)an examination of techniques and methods of evaluating measures to protect the public from incidents and periodically publish recommended procedures for reviews; (C)evaluation and examination of the effectiveness of the findings of the Board about the natural hazard and public health resilience of other departments, agencies, and instrumentalities of the Federal Government and their effectiveness in preventing loss of life, or human or economic injury; and (D)recommend meaningful responses to reduce the likelihood of loss of life, or human or economic injury, according to the findings of the above-mentioned research, including national and regional policies and programs. (b)Biennial reportNot later than June 1, 2022, and once every 2 years thereafter, the Board shall submit a report to Congress, which shall include—(1)a statistical and analytical summary of the reviews conducted and reviewed by the Board during the prior 2 calendar years;(2)a survey and summary of the recommendations made by the Board and the observed response to each recommendation, including the classification, containing a written justification and explanation of each recommendation as—(A)open, if, in the determination of the Board, sufficient action to fulfill the intent of the recommendation has not been taken and still should be;(B)closed, if, in the determination of the Board, sufficient action to fulfill the intent of the recommendation has been taken and no further action is necessary; and(C)outdated, if, in the determination of the Board, the recommendation is no longer relevant because of any change in circumstances or actions by parties other than the intended recipient of the recommendation;(3)an assessment of efforts of Federal, State, Tribal, and local governments to respond to recommendations made by the Board, if such entities have voluntarily provided information to the Board on the progress of the entity;(4)a description of the training undertaken by the Board and its staff and persons sponsored by the Board;(5)a list of natural hazards and public health incidents that caused 10 or more fatalities that the Board did not review and a recommendation with justification by the Board of whether similar incidents should be reviewed in the future; (6)a recommendation on how, if at all, the thresholds and triggers for a review by the Board should change;(7)an assessment of the sufficiency of Federal resources provided to State, Tribal, and local governments in aggregate relative to any vulnerabilities that the Board determines the governments have;(8)a list of all requests for review from Governors of States and territories and chief executives of Tribal governments or recommended by the office established under section 7(f)(2) that the Board rejected, including comments and recommendations from the Board regarding whether similar incidents should be reviewed in the future; and(9)a list of ongoing reviews that have exceeded the expected time allotted for completion by Board order and an explanation for the additional time required to complete each such review.(c)DisseminationThe Board shall propagate the information described in subsection (a)(2), including by—(1)incorporating the information into training material used by Federal, State, Tribal, and private training facilities specializing in building resilience to and responding to and recovering from natural hazards and public health incidents, as the Board deems appropriate;(2)coordinating with professional associations related to building resilience to and responding to and recovering from natural hazards and public health incidents;(3)collaborating with relevant Federal, State, and Tribal authorities and private organizations; and(4)coordinating with private and public institutions of higher education and research institutions. 7.Appointment and organization(a)Appointment of members(1)In generalThe Board shall be composed of 7 members, who shall, in accordance with paragraph (2) and subject to paragraph (3), be appointed by the President, by and with the advice and consent of the Senate.(2)Procedure(A)Initial appointmentsThe President shall, in consultation with the National Academies of Sciences, Engineering, and Medicine and relevant professional associations and leaders in the private sector, appoint the 7 members of the Board from among a list of 14 individuals provided by both houses of Congress, of which—(i)the majority leader of the Senate shall provide the names of 4 individuals;(ii)the minority leader of the Senate shall provide the names of 3 individuals;(iii)the Speaker of the House of Representatives shall provide the names of 4 individuals; and(iv)the minority leader of the House of Representatives shall provide the names of 3 individuals.(B)Subsequent appointmentsAny vacancy of the Board shall be filled in the same manner as the original appointment.(3)RequirementsOf the 7 members appointed under paragraph (1)—(A)not more than 4 members may be appointed from the same political party;(B)all members shall be appointed on the basis of technical qualification, professional standing, and demonstrated knowledge in emergency management, fire management, emergency medical services, public-health, engineering, social science, or behavioral science; (C)a minimum of 2 members shall have experience working at the State or municipal level in 1 of the fields described in subparagraph (B); and(D)a minimum of 2 members shall have demonstrated professional experience working with populations that have historically been more vulnerable to incidents because of their race, color, nationality, sex, age, disability, English proficiency, or economic status. (b)Terms of office and removal(1)Term of officeExcept as provided in paragraph (2), the term of office of each member shall be 5 years.(2)Filling of vacancyAn individual appointed to fill a vacancy occurring before the expiration of the term for which the predecessor of that individual was appointed is appointed for the remainder of that term.(3)Continuation until successor is appointedWhen the term of office of a member ends, the member may continue to serve until a successor is appointed and confirmed.(4)RemovalThe President may remove a member only for inefficiency, neglect of duty, or malfeasance in office. Immediately upon removing a member of the Board, the President shall issue a public statement that details how the actions of the removed member met the criteria of this paragraph.(c)Chairperson and vice chairperson(1)ChairpersonThe President shall designate, by and with the advice and consent of the Senate, a member appointed under subsection (b) to serve as the Chairperson of the Board.(2)Vice chairpersonThe President shall designate a member appointed under subsection (b) to serve as the Vice Chairperson of the Board and if the Chairperson is absent or unable to serve, or if the position of Chairperson is vacant, the Vice Chairperson shall act as the Chairperson.(3)Term of officeThe Chairperson and Vice Chairperson shall each serve in such position for a term of 3 years.(d)Duties and powers of chairperson(1)In generalThe Chairperson shall be the chief executive and administrative officer of the Board.(2)PowersSubject to the general policies and decisions of the Board, the Chairperson shall—(A)appoint and supervise officers and employees, other than regular and full-time employees in the immediate offices of another member, necessary to carry out this Act;(B)fix the pay of officers and employees necessary to carry out this Act;(C)distribute business among the officers, employees, and administrative units of the Board; and(D)supervise the expenditures of the Board.(e)Quorum(1)In generalSubject to paragraphs (2) and (3), 4 members of the Board shall constitute a quorum for purposes of carrying out the duties and powers of the Board, subject to the limitations in the remainder of this subsection.(2)Party limitationNot less than 1 representative from each party shall be present for a quorum to be established.(3)ChairpersonEither the Chairperson or Vice Chairperson shall be present for a quorum to be established.(f)Offices(1)In generalThe Board shall establish such offices as are necessary to carry out this Act, which may include offices responsible for—(A)operations;(B)science and methodology;(C)review and evaluation;(D)communications;(E)external coordination; or(F)technical assistance.(2)Office for the protection of disproportionately impacted communities(A)In generalThe Board shall establish an office to review and make recommendations to mitigate and prevent the loss of life, or human or economic injury for vulnerable populations, including populations that may be more vulnerable because of their race, color, religion, nationality, sex, age, disability, English proficiency, or economic status, or other demographic characteristics that the Board may determine appropriate. (B)ResponsibilitiesThe office established under paragraph (1) shall—(i)provide recommendations to the Board for incidents to review in accordance with section 4(b)(4) that do not otherwise meet the requirements of section 4(b);(ii)determine and maintain a list specific demographic, economic, social, and health characteristics of populations that historically have shown to be disproportionately impacted by incidents;(iii)during a review conducted by the Board, provide research and analysis on how the incident impacts populations that the Office determines to be disproportionately impacted;(iv)provide recommendations for each review conducted by the Board and for each report developed under section 6 on actions that can be taken to reduce the impact to populations that are found to be disproportionately impacted under clause (ii); and(v)provide training, and establish training requirements, for Board members and staff in the fields of diversity, inclusion, and equity in consultation with organizations specializing in those fields. (3)Regional officesIn establishing offices under this subsection, the Board may establish regional offices across the United States to facilitate collaboration, coordination, and the dissemination of findings, recommendations, and best practices to State, Tribal, and local governments and the private sector in such regions as the Board determines appropriate. (4)PurposeEach office established under this subsection shall enable the Board to review, report on, and issue recommendations to prevent the loss of life, human injury, and economic injury and deliver technical assistance to disseminate best practices in accordance with this Act.(g)Chief Financial OfficerThe Chairperson shall designate an officer or employee of the Board to serve as the Chief Financial Officer, who shall—(1)report directly to the Chairperson on financial management and budget execution;(2)direct, manage, and provide policy guidance and oversight on financial management and property and inventory control; and(3)review the fees, rents, and other charges imposed by the Board for services and things of value it provides and suggest appropriate revisions to those charges to reflect costs incurred by the Board in providing those services and things of value.(h)Board member staff(1)In generalEach member of the Board shall appoint and supervise regular and full-time employees in his or her immediate office as long as any such employee has been approved for employment by the designated agency ethics official under the same guidelines that apply to all employees of the Board.(2)DesignationWith respect to an individual appointed under paragraph (1)—(A)the member of the Board making the appointment shall determine which grade of the General Schedule most closely corresponds with respect to the duties and functions of the position to which the individual is appointed; and(B)during the period of the appointment—(i)the individual shall be compensated at the appropriate rate of pay for the grade of the General Schedule with respect to which the determination is made under subparagraph (A); and(ii)for the purposes of title 5, United States Code, and the rules issued under that title, the individual shall be considered to be an employee, as that term is defined in section 5331(a) of title 5, United States Code.(3)LimitationExcept for the Chairperson, the appointment authority in paragraph (1) shall be limited to the number of full-time equivalent positions, in addition to 1 senior professional staff position at a level not to exceed the GS–15 level of the General Schedule and 1 administrative staff position, allocated to each member of the Board through the annual budget and allocation process of the Board.(i)Detailed staff(1)Federal employees(A)In generalUpon request of the Board, the head of an agency described in subparagraph (B), or any other Federal department or agency that the Board may request, may detail, on a reimbursable basis, any of the personnel of that department or agency to the Board to assist the Board in carrying out the duties of the Board under this Act.(B)Relevant agenciesFor purposes of subparagraph (A), the following are agencies described in this subparagraph:(i)The Federal Emergency Management Agency.(ii)The Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security.(iii)The National Oceanic and Atmospheric Administration, including the National Weather Service.(iv)The Department of Defense, including the Army Corps of Engineers.(v)The Department of Health and Human Services.(vi)The National Institutes of Health.(vii)The Centers for Disease Control and Prevention.(viii)The Coast Guard.(ix)The National Transportation Safety Board.(x)The National Institute of Standards and Technology.(xi)The Government Accountability Office.(xii)The Department of the Interior, including the United States Geological Survey.(xiii)Any Office of the Inspector General.(xiv)The Small Business Administration.(xv)The Chemical Safety and Hazard Investigation Board.(xvi)The Department of Housing and Urban Development.(xvii)The Department of Agriculture.(2)State, local, Tribal, and research staff(A)In generalThe Board may enter into agreements with State, local, and Tribal governments and relevant nonprofit institutions of higher education and research institutions to request staff, with specialized experience that the Board determines relevant, to be detailed to the Board, on a reimbursable basis, and shall consult with relevant associations and organizations of those entities in developing an efficient process for requesting and receiving detailed staff.(B)CompensationThe Board shall ensure that any staff members detailed to the Board under this paragraph are compensated equitably and shall pay differences in salaries based on the experience of said staff and in consultation with the Office of Personnel Management.(3)Term of detailAny staff member detailed to the Board under this section shall be detailed for a term of 1 year and such detail may be extended for not more than 2 1-year terms.(4)LimitationsUnder this subsection—(A)not more than 25 percent of the total number of staff members working for the Board at any time may be detailees or otherwise nonpermanent staff;(B)a detailee shall serve as an adviser or supplemental professional staff in any office established by the Board under subsection (g); and(C)a detailee may not—(i)determine any final findings or recommendations; and(ii)be the sole decisionmaker in review or evaluation methodologies.(j)SealThe Board shall have a seal that shall be judicially recognized.(k)Open meetings(1)In generalExcept as provided in paragraph (2), the Board shall be considered an agency for purposes of section 552b of title 5, United States Code.(2)Nonpublic collaborative discussions(A)In generalNotwithstanding section 552b of title 5, United States Code, a majority of the members may hold a meeting that is not open to public observation to discuss official agency business, if—(i)no formal or informal vote or other official agency action is taken at the meeting;(ii)each individual present at the meeting is a member or an employee of the Board;(iii)at least 1 member of the Board from each political party is present at the meeting, if applicable;(iv)the General Counsel of the Board is present at the meeting; and(v)the records of the meeting, including the names of the individuals in attendance, time, place, and summary to be as thorough as the Board determines to be prudent, are posted publicly and online.(B)Disclosure of nonpublic collaborative discussionsExcept as provided under subparagraphs (C) and (D), not later than 2 business days after the conclusion of a meeting under subparagraph (A), the Board shall make available to the public, in a place easily accessible to the public—(i)a list of the individuals present at the meeting; and(ii)a summary of the matters, including key issues, discussed at the meeting, except for any matter the Board properly determines may be withheld from the public under section 552b(c) of title 5, United States Code.(C)SummaryIf the Board properly determines a matter may be withheld from the public under section 552b(c) of title 5, United States Code, the Board shall provide a summary with as much general information as possible on each matter withheld from the public.(D)Active reviewsIf a discussion under subparagraph (A) directly relates to an active review, the Board shall make the disclosure under subparagraph (B) on the date the Board adopts the final report.(E)Preservation of open meetings requirements for agency actionNothing in this paragraph may be construed to limit the applicability of section 552b of title 5, United States Code, with respect to a meeting of the members other than that described in this paragraph.(F)Statutory constructionNothing in this paragraph may be construed—(i)to limit the applicability of section 552b of title 5, United States Code, with respect to any information which is proposed to be withheld from the public under subparagraph (B)(ii); or(ii)to authorize the Board to withhold from any individual any record that is accessible to that individual under section 552a of title 5, United States Code. 8.Methodology(a)In generalThe Board shall conduct each review, issue each recommendation, develop each report, and deliver all technical assistance authorized under this Act using the methods that are in accordance with relevant professional best practices, including those by analogous review organizations, academia, and government and private organizations.(b)Required reviewThe Board shall—(1)review, on a regular basis, the methodologies of the Board; and(2)update the methodologies of the Board in accordance with the findings of each review conducted under paragraph (1). (c)RequirementIn establishing the methodologies of the Board under this section, the Board shall incorporate all relevant information from relevant Federal, State, and local entities, including past experience with similar incidents, exercises, risk assessments, and all other past research and analysis.(d)TransparencyThe Chairperson shall include with each review report in which a recommendation is issued by the Board a methodology section detailing the process and information underlying the selection of each recommendation.(e)ElementsExcept as provided in subsection (f), the methodology section under subsection (a) shall include, for each recommendation—(1)a brief summary of the Board’s collection and analysis of the specific information most relevant to the recommendation;(2)a description of the Board’s use of external information, including studies, reports, and experts, other than the findings of a specific review, if any were used to inform or support the recommendation, including a brief summary of the specific resilience benefits and other effects identified by each study, report, or expert; and(3)a brief summary of actions, including important examples, taken by regulated entities before the publication of the recommendation, to the extent such actions are known to the Board, that were consistent with the recommendation.(f)Savings clause(1)In generalNothing in this section may be construed—(A)to delay publication of the findings, cause, or probable cause of a Board review;(B)to delay the issuance of an urgent recommendation that the Board has determined must be issued to avoid immediate death, or human or economic injury; or(C)to limit the number of examples the Board may consider before issuing a recommendation.(2)LimitationNotwithstanding paragraph (1), the Board shall publish the methodology required under this section not later than 30 days after the date on which the review is initially published. 9.Administrative(a)Authority(1)In generalThe Board, and when authorized by the Board, a member of the Board, an administrative law judge employed by or assigned to the Board, or an officer or employee designated by the Chairperson, may conduct hearings to carry out this Act, administer oaths, and require, by subpoena or otherwise, necessary witnesses and evidence.(2)Subpoena authorityA witness or evidence in a hearing under paragraph (1) of this subsection may be summoned or required to be produced from any place in the United States to the designated place of the hearing. A witness summoned under this subsection is entitled to the same fee and mileage the witness would have been paid in a court of the United States.(3)RequirementA subpoena shall be issued under the signature of the Chairperson or the Chairperson's designee, but may be served by any person designated by the Chairperson.(4)EnforcementIf a person disobeys a subpoena, order, or inspection notice of the Board, the Board may bring a civil action in a district court of the United States to enforce the subpoena, order, or notice. An action under this paragraph may be brought in the judicial district in which the person against whom the action is brought resides, is found, or does business. The court may punish a failure to obey an order of the court to comply with the subpoena, order, or notice as a contempt of court.(b)Additional powersThe Board may—(1)procure the temporary or intermittent services of experts or consultants under section 3109 of title 5, United States Code;(2)make agreements and other transactions necessary to carry out this Act without regard to subsections (b), (c), and (d) of section 6101 of title 41, United States Code;(3)use, when appropriate, available services, equipment, personnel, and facilities of a department, agency, or instrumentality of the United States Government on a reimbursable or other basis;(4)confer with employees and use services, records, and facilities of State and local governmental authorities;(5)appoint advisory committees composed of qualified private citizens and officials of the Government and State and local governments as appropriate;(6)accept voluntary and uncompensated services notwithstanding another law;(7)make contracts with private entities to carry out studies related to duties and powers of the Board; and(8)negotiate and enter into agreements with individuals and private entities and departments, agencies, and instrumentalities of the Federal Government, State, Tribal, and local governments, and governments of foreign countries for the provision of facilities, technical services, or training in research theory and techniques, and require that such entities provide appropriate consideration for the reasonable costs of any facilities, goods, services, or training provided by the Board.(c)Collection of fundsThe Board shall deposit in the Treasury of the United States amounts received under subsection (b)(8) of this subsection to be credited as offsetting collections to the appropriation of the Board. The Board shall maintain an annual record of collections received under subsection (b)(8).(d)Submission of certain copies to Congress(1)In generalWhen the Board submits to the President or the Director of the Office of Management and Budget a budget estimate, budget request, supplemental budget estimate, other budget information, a legislative recommendation, prepared testimony for congressional hearings, or comments on legislation, the Board must submit a copy to Congress at the same time. (2)LimitationAn officer, department, agency, or instrumentality of the Government may not require the Board to submit the estimate, request, information, recommendation, testimony, or comments to another officer, department, agency, or instrumentality of the Government for approval, comment, or review before being submitted to Congress. (3)Budget processThe Board shall develop and approve a process for the Board's review and comment or approval of documents submitted to the President, Director of the Office of Management and Budget, or Congress under this subsection.(e)Liaison committeesThe Chairperson may determine the number of committees that are appropriate to maintain effective liaison with other departments, agencies, and instrumentalities of the Federal Government, State and local governmental authorities, and independent standard-setting authorities that carry out programs and activities related to its work. The Board may designate representatives to serve on or assist those committees.(f)InquiriesThe Board, or an officer or employee of the Board designated by the Chairperson, may conduct an inquiry to obtain information related to natural hazard and public health safety after publishing notice of the inquiry in the Federal Register. The Board or designated officer or employee may require by order a department, agency, or instrumentality of the Federal Government, a State, Tribal, or local governmental authority, or a person transporting individuals or property in commerce to submit to the Board a written report and answers to requests and questions related to a duty or power of the Board. The Board may prescribe the time within which the report and answers must be given to the Board or to the designated officer or employee. Copies of the report and answers shall be made available for public inspection.(g)RegulationsThe Board may prescribe regulations to carry out this Act.(h)Overtime pay(1)In generalSubject to the requirements of this section and notwithstanding paragraphs (1) and (2) of section 5542(a) of title 5, United States Code, for an employee of the Board whose basic pay is at a rate which equals or exceeds the minimum rate of basic pay for GS–10 of the General Schedule, the Board may establish an overtime hourly rate of pay for the employee with respect to work performed in the field (including travel to or from) and other work that is critical to a review in an amount equal to one and one-half times the hourly rate of basic pay of the employee. All of such amount shall be considered to be premium pay.(2)Limitation on overtime pay to an employeeAn employee of the Board may not receive overtime pay under paragraph (1), for work performed in a calendar year, in an amount that exceeds 25 percent of the annual rate of basic pay of the employee for such calendar year.(3)Basic pay definedIn this subsection, the term basic pay includes any applicable locality-based comparability payment under section 5304 of title 5, United States Code (or similar provision of law) and any special rate of pay under section 5305 of such title 5 (or similar provision of law).(4)Annual reportNot later than January 31, 2022, and annually thereafter, the Board shall transmit to Congress a report identifying the total amount of overtime payments made under this subsection in the preceding fiscal year, and the number of employees whose overtime pay under this subsection was limited in that fiscal year as a result of the 25 percent limit established by paragraph (2).(i)Entry and inspection(1)In generalAn officer or employee of the Board—(A)on display of appropriate credentials and written notice of authority, may—(i)enter an area where an incident has occurred; (ii)take such actions as are necessary to conduct a review under this section, so long as the actions do not interfere with ongoing lifesaving and life-sustaining operations; and(iii)during reasonable hours, inspect any record, including an electronic record, process, control, or facility related to an incident under this Act.(2)RequirementThe Board shall use utmost discretion to prevent interference with ongoing response efforts, including by developing review procedures with input from relevant authorities nationwide. 10.Disclosure, availability, and use of information(a)Disclosure of information(1)In generalExcept as provided in subsections (b), (c), (d), and (f) of this section, a copy of a record, information, or review submitted or received by the National Disaster Safety Board, or a member or employee of the Board, shall be posted publicly. (2)Rule of constructionNothing in this subsection shall be construed to require the release of information described in section 552(b) of title 5, United States Code, or protected from disclosure by another law of the United States. (b)Trade secrets(1)In generalThe Board may disclose information related to a trade secret referred to in section 1905 of title 18, United States Code, only—(A)to another department, agency, or instrumentality of the United States Government when requested for official use;(B)to a committee of Congress having jurisdiction over the subject matter to which the information is related, when requested by that committee;(C)in a judicial proceeding under a court order that preserves the confidentiality of the information without impairing the proceeding; and(D)to the public to protect health and safety after giving notice to any interested person to whom the information is related and an opportunity for that person to comment in writing, or orally in closed session, on the proposed disclosure, if the delay resulting from notice and opportunity for comment would not be detrimental to health and safety.(2)RequirementInformation disclosed under paragraph (1) of this subsection may be disclosed only in a way designed to preserve its confidentiality.(3)Protection of voluntary submission of informationNotwithstanding any other provision of law, neither the Board, nor any agency receiving information from the Board, shall disclose voluntarily provided safety-related information if that information is not related to the exercise of the Board's review authority under this Act and if the Board finds that the disclosure of the information would inhibit the voluntary provision of that type of information.(c)Recordings and transcripts(1)Confidentiality of recordingsExcept as provided in paragraph (2), the Board may not disclose publicly any part of an original recording or transcript of oral communications or original and contemporary written communications between Federal, State, Tribal, or local officials responding to an incident under review by the Board.(2)ExceptionSubject to subsections (b) and (g), the Board shall make public any part of a transcript, any written depiction of visual information obtained from an audio or video recording, or any still image obtained from a recording the Board decides is relevant to the incident—(A)if the Board holds a public hearing on the incident at the time of the hearing; or(B)if the Board does not hold a public hearing, at the time a majority of the other factual reports on the incident are placed in the public docket.(3)References to information in making safety recommendationsThis subsection does not prevent the Board from referring at any time to recorded or written information in making safety recommendations.(d)Foreign reviews(1)In generalNotwithstanding any other provision of law, neither the Board, nor any agency receiving information from the Board, shall disclose records or information relating to its participation in foreign incident review, except that—(A)the Board shall release records pertaining to such a review when the country conducting the review issues its final report or 2 years following the date of the incident, whichever occurs first; and(B)the Board may disclose records and information when authorized to do so by the country conducting the review.(2)Safety recommendationsNothing in this subsection shall restrict the Board at any time from referring to foreign review information in making safety recommendations.(e)Privacy protectionsBefore making public any still image obtained from a video recorder under subsection (c)(2) or subsection (d)(2), the Board shall take such action as appropriate to protect from public disclosure any information that readily identifies an individual, including a decedent.11.Training(a)Use of training facilitiesThe Board may use, on a reimbursable basis, the services of any training facility in the Federal Government, including those operated by the Department of Homeland Security, Department of Health and Human Services, and Department of Commerce. The responsible department or agency shall make such training facility and any relevant training course available to—(1)the Board for safety training of employees of the Board in carrying out their duties and powers; and(2)other relevant personnel of the United States Government, State and local governments, governments of foreign countries, interstate authorities, and private organizations the Board designates in consultation with the relevant departments and agencies.(b)FeesTraining shall be provided at a reasonable fee established periodically by the Board in consultation with the relevant departments and agencies. The fee shall be paid directly to the relevant departments and agencies, and shall be deposited in the Treasury.(c)Training of board employees and othersThe Board may conduct training of its employees in those subjects necessary for proper performance. The Board may also authorize attendance at courses given under this subsection by other government personnel, personnel of foreign governments, and personnel from industry or otherwise who have a requirement for training. The Board may require non-Board personnel to reimburse some or all of the training costs, and amounts so reimbursed shall be credited to the appropriation of the Board as offsetting collections.12.Authorization of appropriations(a)In generalThere are authorized to be appropriated, to remain available until expended, for the purposes of this Act—(1)$25,000,000 for fiscal year 2021; (2)$40,000,000 for fiscal year 2022; (3)$50,000,000 for fiscal year 2023; and(4)$60,000,000 for fiscal year 2024. (b)Emergency fund(1)In generalThere shall be established in the Treasury of the United States an Emergency Fund for the Board, which shall be available to the Board for necessary expenses of the Board, not otherwise provided for, for reviews.(2)AppropriationsThere shall be appropriated, out of amounts in the Treasury not otherwise appropriated, to the Emergency Fund—(A)$2,000,000 for fiscal year 2021; (B)such sums as are necessary to maintain the Emergency Fund at a level not to exceed $4,000,000 for each fiscal year thereafter; and(C)such other sums as Congress determines necessary.(c)Fees, refunds, and reimbursements(1)In generalThe Board may impose and collect such fees, refunds, and reimbursements as it determines to be appropriate for services provided by or through the Board.(2)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any fee, refund, or reimbursement collected under this subsection—(A)shall be credited as offsetting collections to the account that finances the activities and services for which the fee is imposed or with which the refund or reimbursement is associated;(B)shall be available for expenditure only to pay the costs of activities and services for which the fee is imposed or with which the refund or reimbursement is associated; and(C)shall remain available until expended.(3)RefundsThe Board may refund any fee paid by mistake or any amount paid in excess of that required.13.Authority of the Inspector General(a)In generalThe Inspector General of the Department of Homeland Security, in accordance with the mission of the Inspector General to prevent and detect fraud and abuse, shall have authority to review only the financial management, property management, and business operations of the Board, including internal accounting and administrative control systems, to determine compliance with applicable Federal laws, rules, and regulations.(b)DutiesIn carrying out this section, the Inspector General shall—(1)keep the Chairperson of the Board and Congress fully and currently informed about problems relating to administration of the internal accounting and administrative control systems of the Board;(2)issue findings and recommendations for actions to address such problems; and(3)report periodically to Congress on any progress made in implementing actions to address such problems.(c)Access to informationIn carrying out this section, the Inspector General may exercise authorities granted to the Inspector General under subsections (a) and (b) of section 6 of the Inspector General Act of 1978 (5 U.S.C. App.).(d)Authorization of appropriations(1)FundingThere are authorized to be appropriated to the Secretary of Homeland Security for use by the Inspector General of the Department of Homeland Security such sums as may be necessary to cover expenses associated with activities pursuant to the authority exercised under this section.(2)Reimbursable agreementIn the absence of an appropriation under this subsection for an expense referred to in paragraph (1), the Inspector General and the Board shall have a reimbursable agreement to cover such expense.14.Evaluation and audit of National Disaster Safety Board(a)In generalAs determined necessary by the Comptroller General of the United States or the appropriate congressional committees, but not less frequently than once every 2 years, the Comptroller General of the United States shall evaluate and audit the programs and expenditures of the Board in order to promote economy, efficiency, and effectiveness in the administration of the programs, operations, and activities of the Board. (b)Responsibility of comptroller generalIn carrying out subsection (a), the Comptroller General of the United States shall evaluate and audit the programs, operations, and activities of the Board, including—(1)information management and security, including privacy protection of personally identifiable information;(2)the resource levels of the Board and management of such resources relative to the mission of the Board;(3)workforce development;(4)procurement and contracting planning, practices and policies;(5)the process and procedures to select an incident to review;(6)the extent to which the Board follows leading practices in selected management areas;(7)the extent to which the Board addresses management challenges in completing reviews;(8)the extent to which the evaluation, review, and recommendation-issuing methodologies of the Board are consistent with established best practice, as determined by the Comptroller General; and(9)an impact evaluation of the work of the Board, using the purposes and intent described in this Act and by the Board, against the realized results of the Board, according to a methodology determined by the Comptroller General, conducted in a manner that is not overly disruptive to the work of the Board. 